Title: To John Adams from Joseph Hawley, 30 June 1773
From: Hawley, Joseph
To: Adams, John


     
      Dear Sir
      Northampton June 30th. 1773
     
     The letter inclosed herewith contains My Answer to the young Gentn. you was pleased recommend Me to as an Assistant in his Study of the Law and it is in the affirmative.
     I have heard Nothing of our Publick Affairs since I left Boston. I have only to intreat, That, as I know you Sir can do Much to influence them Nothing be done through Strife or vain glory—and that in all cases which will possibly admit of it, great Consideration and thorough discussion precede action i.e. in other Words that We look before We leap.
     
      I am Sir with the Sincerest respect and greatest esteem Yr. Most Obedt. Humble Sert,
      Joseph Hawley
     
    